 


115 HRES 1059 EH: Providing for consideration of the bill (H.R. 3798) to amend the Internal Revenue Code of 1986 to repeal the 30-hour threshold for classification as a full-time employee for purposes of the employer mandate in the Patient Protection and Affordable Care Act and replace it with 40 hours; providing for consideration of the conference report to accompany the bill (H.R. 5895) making appropriations for energy and water development and related agencies for the fiscal year ending September 30, 2019, and for other purposes; and providing for proceedings during the period from September 17, 2018, through September 24, 2018.
U.S. House of Representatives
2018-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 1059 
In the House of Representatives, U. S.,

September 13, 2018
 
RESOLUTION 
Providing for consideration of the bill (H.R. 3798) to amend the Internal Revenue Code of 1986 to repeal the 30-hour threshold for classification as a full-time employee for purposes of the employer mandate in the Patient Protection and Affordable Care Act and replace it with 40 hours; providing for consideration of the conference report to accompany the bill (H.R. 5895) making appropriations for energy and water development and related agencies for the fiscal year ending September 30, 2019, and for other purposes; and providing for proceedings during the period from September 17, 2018, through September 24, 2018. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3798) to amend the Internal Revenue Code of 1986 to repeal the 30-hour threshold for classification as a full-time employee for purposes of the employer mandate in the Patient Protection and Affordable Care Act and replace it with 40 hours. All points of order against consideration of the bill are waived. An amendment in the nature of a substitute consisting of the text of Rules Committee Print 115–84 shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit with or without instructions.  2.Upon adoption of this resolution it shall be in order to consider the conference report to accompany the bill (H.R. 5895) making appropriations for energy and water development and related agencies for the fiscal year ending September 30, 2019, and for other purposes. All points of order against the conference report and against its consideration are waived. The conference report shall be considered as read. The previous question shall be considered as ordered on the conference report to its adoption without intervening motion except: (1) one hour of debate; and (2) one motion to recommit if applicable. 
3.On any legislative day during the period from September 17, 2018, through September 24, 2018— (a)the Journal of the proceedings of the previous day shall be considered as approved; and 
(b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment.  4.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 3 of this resolution as though under clause 8(a) of rule I. 
5.Each day during the period addressed by section 3 of this resolution shall not constitute a legislative day for purposes of clause 7 of rule XIII.   Karen L. Haas,Clerk. 